Case: 17-60770      Document: 00514768872         Page: 1    Date Filed: 12/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-60770                             FILED
                                  Summary Calendar                   December 20, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
IRMA ARACELY SIBRIAN-TORRES,

                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 118 637


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Irma Aracely Sibrian-Torres, a native and citizen of El Salvador, seeks
review of a decision by the Board of Immigration Appeals (BIA) upholding the
denial by an immigration judge (IJ) of her motion to reopen removal
proceedings. Alleging that she did not receive notice of the hearing at which
she was ordered removed in absentia, Sibrian-Torres contends that the denial
of her motion constituted reversible error. She maintains that the original


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60770    Document: 00514768872     Page: 2   Date Filed: 12/20/2018


                                 No. 17-60770

address she provided to the immigration court remained a proper mailing
address, despite her admission that she severed contact with the uncle in
whose care her mail was to be sent. In addition, Sibrian-Torres argues that
because she stated that her mail was to be sent “in care of” her uncle, he had a
responsibility to notify her of the Notice of Hearing and she was not required
to update her information for the immigration court. We decline to consider
Sibrian-Torres’s contentions, raised for the first time in her reply brief, that
the lack of notice resulted from the agency’s typographical error in the address
used for the Notice of Hearing, that her lack of actual notice violated her right
to due process, and that public interest weighs in favor of preventing her
“wrongful” removal from the United States. See Diaz v. Sessions, 894 F.3d 222,
226 n.2 (5th Cir. 2018); Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009);
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      We review the denial of a motion to reopen using “a highly deferential
abuse-of-discretion standard.” Gomez-Palacios v. Holder, 560 F.3d 354, 358
(5th Cir. 2009). We review questions of law de novo and factual findings for
substantial evidence. Ojeda-Calderon v. Holder, 726 F.3d 669, 672-73 (5th Cir.
2013).
      Sibrian-Torres has not shown that the IJ and BIA abused their
discretion in denying her motion to reopen. See Villegas-Sarabia v. Sessions,
874 F.3d 871, 876 (5th Cir. 2017), cert. denied, 2018 WL 2290257 (Oct. 9, 2018)
(No. 17-1559); Gomez-Palacios, 560 F.3d at 358. She was aware of her duty to
provide the immigration court with a valid mailing address and to update her
contact information if necessary. See 8 U.S.C. § 1229(a)(1)(F); Hernandez-
Castillo v. Sessions, 875 F.3d 199, 205 (5th Cir. 2017). Sibrian-Torres concedes
that she failed to update her information despite fleeing from her father’s
residence and severing contact with his family, including the uncle receiving



                                       2
    Case: 17-60770     Document: 00514768872     Page: 3   Date Filed: 12/20/2018


                                  No. 17-60770

her mail, several months before the sending of the Notice of Hearing. Because
Sibrian-Torres was 16 years old at the time she arrived in the United States,
she was properly personally served with the original Notice to Appear and was
responsible for updating her contact information. See Lopez-Dubon v. Holder,
609 F.3d 642, 645-47 (5th Cir. 2010).       She cites to no authority for the
proposition that directing her mail to be sent “in care of” a third party absolves
her of this responsibility.
      Sibrian-Torres has not established that the agency’s decision was
“capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach.” Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir.
2006). As a result, her petition for review is DENIED.




                                        3